389 U.S. 580 (1968)
THRIFTY SHOPPERS SCRIP CO.
v.
UNITED STATES ET AL.
No. 820.
Supreme Court of United States.
Decided January 15, 1968.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA.
David B. Gold for appellant in No. 820. Howard M. Downs for appellants in No. 849.
Solicitor General Griswold, Assistant Attorney General Turner and Daniel M. Friedman for the United States in both cases. William W. Alsup, Allyn O. Kreps, Arnold M. Lerman, William E. Mussman and Gordon Johnson for appellees Blue Chip Stamp Co. et al. in both cases.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
NOTES
[*]  Together with No. 849, Twyman, dba Bill's Union Station, et al. v. United States et al., also on appeal from the same court.